 1   LISA M. BOWMAN, CA Bar No. 253843
     lisa.bowman@ogletree.com
 2   OGLETREE, DEAKINS, NASH, SMOAK &
     STEWART, P.C.
 3   Steuart Tower, Suite 1300
     One Market Plaza
 4   San Francisco, CA 94105
     Telephone:    415.442.4810
 5   Facsimile:    415.442.4870
 6   DAVID P. THATCHER, Pro Hac Vice
     david.thatcher@ogletree.com
 7   OGLETREE, DEAKINS, NASH, SMOAK &
     STEWART, P.C.
 8   One Ninety One Peachtree Tower
     191 Peachtree St. NE, Suite 4800
 9   Atlanta, GA 30303
     Telephone:    404.881.1300
10   Facsimile:    404.870.1732
11   Attorneys for Plaintiff
     C2 EDUCATIONAL SYSTEMS, INC.
12
     SCOTT COLE, CA Bar No. 160744
13   LAURA VAN NOTE, CA Bar No. 310160
     scole@scalaw.com
14   lvannote@scalaw.com
     SCOTT COLE & ASSOCIATES
15   555 12th Street, Suite 1725
     Oakland, CA 94607
16   Telephone:      510.891.9800
     Facsimile:      510.891.7030
17
     Attorneys for Defendants
18   SUNNY LEE, KYUNG HYE DEBBIE HONG, SO
     YEON JANG, and CORE ACADEMICS, LLC
19
                               UNITED STATES DISTRICT COURT
20
                              NORTHERN DISTRICT OF CALIFORNIA
21

22   C2 EDUCATIONAL SYSTEMS, INC.,                 Case No. 3:18-02920-SI

23               Plaintiff,                        STIPULATION AND [PROPOSED]
                                                   ORDER OF DISMISSAL WITH
24         v.                                      PREJUDICE AND WITHOUT COSTS,
                                                   INTEREST OR ATTORNEYS FEES TO
25 SUNNY LEE, KYUNG HYE DEBBIE HONG,               ANY PARTY
   SO YEON JANG and CORE ACADEMICS,
26 LLC,
                                                   Complaint Filed: May 17, 2018
27               Defendants.                       Trial Date:      October 7, 2019

28
                                              1                        Case No. 3:18-02920-SI
       STIPULATION AND [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE AND WITHOUT COSTS,
                           INTEREST OR ATTORNEYS FEES TO ANY PARTY
 1           Plaintiff C2 Educational Systems, Inc. (“Plaintiff”) and Sunny Lee, Kyung Hye Debbie
 2   Hong, So Yeon Jang and Core Academics, LLC (“Defendants”) (Plaintiff and Defendants are
 3   collectively referred to as “the Parties”), by and through their counsel of record, hereby stipulate,
 4   pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) to the dismissal of this case with prejudice and without
 5   costs, interest, or attorney’s fees to any Party.
 6   IT IS SO STIPULATED.
 7

 8   DATED: September 9, 2019                            OGLETREE, DEAKINS, NASH, SMOAK &
                                                         STEWART, P.C.
 9

10

11                                                       By: /s/ Lisa M. Bowman
                                                             Lisa M. Bowman
12                                                           David P. Thatcher
                                                             Attorneys for Plaintiff
13                                                           C2 EDUCATIONAL SYSTEMS, INC.
14
     DATED: September 9, 2019                            SCOTT COLE & ASSOCIATES
15

16
17                                                       By: /s/ Laura Van Note
                                                             Laura Van Note
18                                                           Attorneys for Defendants
                                                             SUNNY LEE, KYUNG HYE DEBBIE
19                                                           HONG, SO YEON JANG and CORE
                                                             ACADEMICS, LLC
20

21

22

23

24

25

26
27

28
                                               2                        Case No. 3:18-02920-SI
        STIPULATION AND [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE AND WITHOUT COSTS,
                            INTEREST OR ATTORNEYS FEES TO ANY PARTY
 1                                    SIGNATURE ATTESTATION
 2         Pursuant to Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this
 3 document has been obtained from the other signatories.

 4

 5   DATED: September 9, 2019                         OGLETREE, DEAKINS, NASH, SMOAK &
                                                      STEWART, P.C.
 6

 7

 8                                                    By: /s/ Lisa M. Bowman
                                                          Lisa M. Bowman
 9                                                        David P. Thatcher
                                                          Attorneys for Plaintiff
10                                                        C2 EDUCATIONAL SYSTEMS, INC.
11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26
27

28
                                              3                        Case No. 3:18-02920-SI
       STIPULATION AND [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE AND WITHOUT COSTS,
                           INTEREST OR ATTORNEYS FEES TO ANY PARTY
 1   LISA M. BOWMAN, CA Bar No. 253843
     lisa.bowman@ogletree.com
 2   OGLETREE, DEAKINS, NASH, SMOAK &
     STEWART, P.C.
 3   Steuart Tower, Suite 1300
     One Market Plaza
 4   San Francisco, CA 94105
     Telephone:    415.442.4810
 5   Facsimile:    415.442.4870
 6   DAVID P. THATCHER, Pro Hac Vice
     david.thatcher@ogletree.com
 7   OGLETREE, DEAKINS, NASH, SMOAK &
     STEWART, P.C.
 8   One Ninety One Peachtree Tower
     191 Peachtree St. NE, Suite 4800
 9   Atlanta, GA 30303
     Telephone:    404.881.1300
10   Facsimile:    404.870.1732
11   Attorneys for Plaintiff
     C2 EDUCATIONAL SYSTEMS, INC.
12
     SCOTT COLE, CA Bar No. 160744
13   LAURA VAN NOTE, CA Bar No. 310160
     scole@scalaw.com
14   lvannote@scalaw.com
     SCOTT COLE & ASSOCIATES
15   555 12th Street, Suite 1725
     Oakland, CA 94604
16   Telephone:      510.891.9800
     Facsimile:      510.891.7030
17
     Attorneys for Defendants
18   SUNNY LEE, KYUNG HYE DEBBIE HONG,SO
     YEON JANG, and CORE ACADEMICS, LLC
19
                               UNITED STATES DISTRICT COURT
20
                              NORTHERN DISTRICT OF CALIFORNIA
21

22   C2 EDUCATIONAL SYSTEMS, INC.,                 Case No. 3:18-02920-SI

23               Plaintiff,                        [PROPOSED] ORDER OF DISMISSAL
                                                   WITH PREJUDICE AND WITHOUT
24         v.                                      COSTS, INTEREST OR ATTORNEYS
                                                   FEES TO ANY PARTY
25   SUNNY LEE, KYUNG HYE DEBBIE
     HONG,SO YEON JANG, and CORE
26   ACADEMICS, LLC                                Complaint Filed: May 17, 2018
                                                   Trial Date:      October 7, 2019
27               Defendants.

28
                                              4                        Case No. 3:18-02920-SI
       STIPULATION AND [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE AND WITHOUT COSTS,
                           INTEREST OR ATTORNEYS FEES TO ANY PARTY
 1                                        [PROPOSED] ORDER
 2          Based upon the foregoing stipulation and good cause appearing, IT IS HEREBY
 3 ORDERED, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), that this case is dismissed with prejudice

 4 and without costs, interest, or attorney’s fees to any Party

 5

 6 PURSUANT TO STIPULATION, IT IS SO ORDERED.

 7

 8 Dated:        9/9/19
                                                  Hon. Susan Illston
 9                                                United States District Judge
10

11

12

13                                                                                           39655623.1

14

15

16
17

18

19

20

21

22

23

24

25

26
27

28
                                              5                        Case No. 3:18-02920-SI
       STIPULATION AND [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE AND WITHOUT COSTS,
                           INTEREST OR ATTORNEYS FEES TO ANY PARTY
